DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on May 10, 2022. 
Claims 1-3, 5-8, and 10-11 have been amended. 
Claims 1-11 are pending. 
Response to Arguments
Applicant’s arguments, see Pg. 10, filed May 10, 2022, with respect to drawing have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has corrected the typographical error in Fig. 25. 
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 102 rejection of claims 10-11 and the 103 rejection of claim 1, Applicant argues that the appropriate travel conditions has been interpreted as the profile information regarding environment which includes the shape, direction, position of obstacles as disclosed in [0025] of Guo. However, Guo discloses that movement control information and route are based on the environment map and obstacle information in [0024]-[0025]. As currently written, the claim fails to recite that the appropriate travels conditions only include a predetermined travel speed. 
Applicant argues that Guo and Ficarra fail to disclose “perform travel state correction control to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit in a case where the travels state deviates from the appropriate travel conditions”. Applicant argues “Based on teaching of Guo, the interpretation of the Office would be referring to an adjustment of movement (position or speed) of mobile X-ray device in a case where the profile information regarding environment such as shape, direction, position etc. of obstacles deviate from current speed and position of the mobile x-ray” and argues “It is unclear why would those skilled in the art design a movement control that correct the movement of the mobile x-ray device if an obstacle deviates from the route of mobile x-ray device”. However, Guo is not interpreted as an adjustment of movement when the shape, direction, or position of the obstacle deviates from the speed and position of the mobile unit. As noted in the previous Office action, Guo discloses the route is adjusted when an obstacle position deviates from the obstacle position from the detected environment map in [0026]. Guo discloses that the route adjustment causes the mobile unit to stop or slow down.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a predetermined travel speed corresponding to the travel environment of the carriage unit”.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Regarding claim 2, “a current position of the carriage unit” should be changed to “acquire a current position of the carriage unit” in order to correct a grammatical informality. 
Regarding claim 11, “acquired by the first acquisition unit” in lines 11-12 should be removed since the limitation directed to “a first acquisition unit” was removed.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitation “wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit” which is not adequately described by the specification. Applicant states in remarks filed on May 10, 2022 that the predetermined travel speed is disclosed in [0069]-[0070] of the filed specification. However, the specification discloses a first upper limit value of the travel speed in [0070] and not a predetermined travel speed. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. Claims 2-9 are rejected by virtue of their dependency. 
Regarding claim 10, the claim recites the limitation “wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit” which is not adequately described by the specification. Applicant states in remarks filed on May 10, 2022 that the predetermined travel speed is disclosed in [0069]-[0070] of the filed specification. However, the specification discloses a first upper limit value of the travel speed in [0070] and not a predetermined travel speed. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.
Regarding claim 11, the claim recites the limitation “wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit” which is not adequately described by the specification. Applicant states in remarks filed on May 10, 2022 that the predetermined travel speed is disclosed in [0069]-[0070] of the filed specification. However, the specification discloses a first upper limit value of the travel speed in [0070] and not a predetermined travel speed. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “acquire, as the appropriate travel conditions, a first upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage” renders the claim indefinite. The claim relies upon claim 1 which defines the appropriate travel conditions as a predetermined travel speed. However, claim 3 defines the appropriate travel conditions as a first upper limit value of a travel speed of the carriage unit. As currently written, the first upper limit value of a travel speed and the predetermined speed are two different travel conditions. The claim fails to particularly point out whether or not the first upper limit value of travel speed is the same as the predetermined travel speed. Claim 4 is rejected by virtue of its dependency. 
Regarding claim 7, the limitation “acquire a second upper limit value of a travel speed of the carriage unit as the appropriate travel conditions” renders the claim indefinite. The claim relies upon claim 1 which defines the appropriate travel conditions as a predetermined travel speed. However, claim 7 defines the appropriate travel conditions as a second upper limit value of a travel speed of the carriage unit. As currently written, the second upper limit value of a travel speed and the predetermined speed are two different travel conditions. The claim fails to particularly point out whether or not the second upper limit value of travel speed is the same as the predetermined travel speed.
Regarding claim 8, the limitation “acquire an upper limit value of a meandering amount of the carriage unit as the appropriate travel conditions” renders the claim indefinite. The claim relies upon claim 1 which defines as the appropriate travel conditions as the predetermined travel speed. As currently written, the upper limit value of a meandering amount is defined as the appropriate travel conditions. However, the claim fails to define the appropriate travel conditions as the upper limit value of a meandering amount. The claim fails to particularly out whether or not the appropriate travel conditions includes the upper limit value of a meandering amount. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ficarra (U.S. 2017/0303882) in view of Guo (U.S. 2018/0031377) and Yukinobu (JP 2006141669; notations directed to translated Yukinobu).
Regarding claim 1:
Ficarra discloses a mobile radiographic imaging apparatus, comprising:
 a carriage unit ([0019], cart) which has wheels ([0019], wheels) for traveling and on which a main body unit ([0019], main body) is mounted;
 a handle ([0019], handle) that is provided in the main body unit to steer the carriage unit ([0019], handles to steer cart); 
a wheel driving unit ([0019], motor) including a motor ([0019], motor) that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle ([0019], motor for powering the wheels); and 
a processor (fig. 5, 10), configured to:
 acquire information  regarding a travel environment of the carriage unit ([0025], sensor detector objects). 
However, Ficarra fails to disclose a processor, configured to: acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment, wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit; acquire information regarding a travel state of the carriage unit in the manual travel; and perform travel state correction control to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit in a case where the travel state deviates from the appropriate travel conditions acquired.
Guo teaches a processor ([0022], central controller) configured to:
acquire information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment ([0024]-[0025], current apparatus movement control information based on route and environment map); 
acquire information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
 perform travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route and environment map) in a case where the travel state acquired unit deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
Yukinobu teaches a processor (Translated Yukinobu; [0020], control unit), configured to:  
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment (Translated Yukinobu; [0031] and [0034], route is based on map), wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit (Translated Yukinobu; [0034], speed is based on length and direction). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the travel acquisition taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the speed taught by Yukinobu in order to improve working efficiency by reducing the intensity of the labor for the user (Yukinobu; Translated Yukinobu, [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, 
wherein the appropriate travel conditions are stored in a storage unit (Guo; [0024], information sent to control device) so as to be associated with each of a plurality of positions set in advance on a floor on which the carriage unit manually travels (Guo; [0024]-[0025], profile information regarding positions and obstacles), and the processor is further configured to:
 a current position of the carriage unit on the floor as the information regarding the travel environment (Guo; [0025], detection device for locating device and measuring the environment), and 
read and acquire the appropriate travel conditions corresponding to the current position acquired from the storage unit (Guo; [0024]-[0025], profile information regarding positions and obstacles).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the travel acquisition taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, 
wherein the processor is further configured to acquire the information (Guo; [0025], detection device for locating device and measuring the environment) regarding the travel environment based on a detection result of a detection sensor that detects the travel environment (Guo; [0025], detection device for locating device and measuring the environment).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 5, 
wherein the processor is further configured to acquire at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel (Guo; [0025], profile information regarding obstacles), a distance from each of the obstacles, an inclination state of the travel passage, or an unevenness state of the travel passage, as the information regarding the travel environment, based on the detection result (Guo; [0025], detection device for locating device and measuring the environment).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, further comprising: 
a display controller (Guo; [0026], display screen) that performs control to provide notification of a cause of performing the travel state correction control (Guo; [0026], display screen for notifications).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ficarra (U.S. 2017/0303882) in view of Guo (U.S. 2018/0031377) and Yukinobu (JP 2006141669; notations directed to translated Yukinobu) as applied to claim 1 above, and further in view of Gao (U.S. 2018/0321684).
Regarding claim 8, as best understood:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Ficarra, Yukinobu and Guo fails to disclose wherein the processor is further configured to: acquire an upper limit value of a meandering amount of the carriage unit as the appropriate travel conditions, acquire a measurement value of the meandering amount of the carriage unit as the information regarding the travel state, and perform the travel state correction control in a case where the measurement value of the meandering amount acquired by the third acquisition unit exceeds the upper limit value of the meandering amount acquired by the second acquisition unit.
Gao teaches acquire an upper limit value of a meandering amount ([0032], distance threshold) of the carriage unit as the appropriate travel conditions ([0032], deviation from the path), 
acquire a measurement value of the meandering amount ([0032], deviation distance) of the carriage unit as the information regarding the travel state ([0032], deviation distance), and
 perform the travel state correction control ([0031]-[0032], speed of the wheels is adjusted) in a case where the measurement value of the meandering amount acquired by the third acquisition unit exceeds the upper limit value of the meandering amount acquired by the second acquisition unit ([0031]-[0032], speed of the wheels is adjusted when distance is greater than threshold).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra, Yukinobu and Guo with the travel correction taught by Gao in order to improve user experience for medical personal by increasing position accuracy (Gao; [0025]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (U.S. 2018/0031377) in view of Yukinobu (JP 2006141669; notations directed to translated Yukinobu).
Regarding claim 10:
Guo discloses an operation method of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit including a motor that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the method comprising: 
acquiring information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquiring appropriate travel conditions ([0024]-[0025], profile information regarding environment) of the carriage unit according to the information regarding the travel environment acquired ([0024]-[0025], profile information regarding environment); 
acquiring information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed detected); and
performing travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route and environment map) in a case where the travel state deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
However, Guo fails to disclose wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit.
Yukinobu teaches wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit (Translated Yukinobu; [0034], speed is based on length and direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Guo with the speed taught by Yukinobu in order to improve working efficiency by reducing the intensity of the labor for the user (Yukinobu; Translated Yukinobu, [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
Guo discloses a non-transitory computer-readable storage medium storing an operation program of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit including a motor that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the operation program causing a computer to: 
acquire information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment acquired by the first acquisition unit ([0024]-[0025], profile information regarding environment); 
acquire information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
perform travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route) in a case where the travel state deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
However, Guo fails to disclose wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit.
Yukinobu teaches wherein the appropriate travel conditions includes a predetermined travel speed corresponding to the travel environment of the carriage unit (Translated Yukinobu; [0034], speed is based on length and direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the control apparatus of Guo with the speed taught by Yukinobu in order to improve working efficiency by reducing the intensity of the labor for the user (Yukinobu; Translated Yukinobu, [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 3-4, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, overcome the rejection under 35 U.S.C. 112(a) set forth in this office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Ficarra (U.S. 2017/0303882), Yukinobu (JP 2006141669; notations directed to translated Yukinobu) and Guo (U.S. 2018/0031377).
Regarding claim 3, as best understood:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 2.
However, the combination of Ficarra, Yukinobu, and Guo fails to disclose the processor is further configured to: acquire, as the appropriate travel conditions, a first upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage, acquire a first measurement value of the travel speed of the carriage unit as the information regarding the travel state, and perform the travel state correction control in a case where the first measurement value exceeds the first upper limit value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) and 112(b) rejections above, and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 4 is indicated as allowable by virtue of its dependency. 
Regarding claim 7, as best understood:
The combination of Ficarra, Yukinobu, and Guo discloses the mobile radiographic imaging apparatus according to claim 5.
However, the combination of Ficarra, Yukinobu, and Guo fails to disclose wherein the processor is further configured to: acquire a second upper limit value of a travel speed of the carriage unit as the appropriate travel conditions, acquires a second measurement value of the travel speed of the carriage unit as the information regarding the travel state, and performs the travel state correction control in a case where the second measurement value exceeds the second upper limit value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) and 112(b) rejections above, and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fehre (U.S. 2017/0347979)- Collison free movement of an X-ray imaging apparatus. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884     
  
/DANI FOX/Primary Examiner, Art Unit 2884